Citation Nr: 0525697	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-38 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2005.


FINDINGS OF FACT

1.  The most recent audiological examination shows that the 
veteran has level I hearing impairment in his right ear.

2.  The most recent audiological examination shows that the 
veteran has level II hearing impairment in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in April 2004.  The notice included the type 
of evidence needed to substantiate a claim for an increased 
rating, namely, evidence showing that the condition had 
worsened.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  He was given 60 days to respond.  

In the statement of the case, dated in October 2004, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in September 2004, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at his hearing.  Mayfield v. Nicholson, 19 Vet. App. _ 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 



Factual Background

The May 2004 VA audiological evaluation indicates that the 
veteran complained that he had difficulty understanding 
someone that was more than 5 to 10 feet away from him.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
50
60
LEFT
45
50
50
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and of 86 percent in the left ear.   
The diagnosis was moderate to moderate-severe sensorineural 
hearing loss bilaterally.  Word recognition scores were good 
bilaterally.  

An April 2005 VA audiological evaluation indicates that the 
veteran complained of hearing loss and tinnitus.  His 
greatest difficulty was understanding conversations clearly.  
On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
55
55
LEFT
45
50
50
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and of 90 percent in the left ear.  
The diagnosis was mild to moderate-severe sensorineural 
hearing loss in the right ear, and a moderate to moderate-
severe sensorineural hearing loss in the left ear.  Word 
recognition scores were excellent bilaterally.  

At the April 2005 hearing, the veteran testified in relevant 
part that his hearing loss interfered with his job, and 
caused him to retire.  He stated that he had to turn the 
volume up on the television in order to hear it properly, and 
he couldn't hear well on the telephone.  

The Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
38 C.F.R. § 4.86.  The test results from the recent 
audiological examinations do not meet the requirements for 
rating an exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86.  Rather, hearing impairment noted on this 
examination is to be rated under the standard method of 38 
C.F.R. § 4.85.

The RO has assigned a zero percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The veteran was given VA audiological examinations in May 
2004 and April 2005.  The May 2004 VA audiological 
examination showed that the average pure tone threshold in 
the veteran's right ear was 51 decibels, and the speech 
recognition ability was 88 percent.  Under Table VI of 38 
C.F.R. § 4.85, these results correlate to auditory acuity 
level II hearing in the right ear.  As to the veteran's left 
ear, the average pure tone threshold was 54 decibels, and the 
speech recognition ability was 86 percent.  Under Table IV of 
38 C.F.R. § 4.85, the results represent auditory acuity level 
II hearing in the left ear.  Under Table VII of the rating 
schedule provisions on hearing loss, level II hearing 
impairment in the right ear and level II hearing impairment 
in the left ear results in a 0 percent (noncompensable) 
rating under Diagnostic Code 6100.

The April 2005 VA audiological examination report indicated 
that the average pure tone threshold in the veteran's right 
ear was 48 decibels, and the speech recognition ability was 
96 percent.  Under Table IV of 38 C.F.R. § 4.85, such results 
represent auditory acuity level I hearing in the right ear.  
As to the veteran's left ear, the average pure tone threshold 
was 53 decibels, with a speech recognition ability of 90 
percent.  Such results represent auditory acuity level II 
hearing in the left ear.  Under Table VII, level I hearing 
impairment in the right ear and level II hearing impairment 
in the left ear results in a 0 percent (noncompensable) 
rating under Diagnostic Code 6100.  

The Board finds that neither of the veteran's hearing tests 
supports a finding that would warrant a compensable rating 
for hearing loss at this time.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the recent audiological 
test results, compared to the rating criteria, his bilateral 
hearing loss is noncompensable.  Lendenmann, supra.  This 
testing has been confirmed on more than one occasion.  The 
use of hearing aids does not affect the veteran's rating, as 
hearing tests are conducted without hearing aids.  38 C.F.R. 
§ 4.85(a).

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.

	                        
____________________________________________
N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


